FIRST AMENDED AND RESTATED MANAGEMENT AGREEMENT TO: James Investment Research, Inc. P.O. Box 8 Alpha, Ohio 45301 Dear Sirs: This Amended and Restated Management Agreement (this “Agreement”), dated as of May 27, 2015, is by and between the James Advantage Funds (the “Trust”), on behalf of the Golden Rainbow Fund (the “Fund”) and James Investment Research, Inc. (the “Adviser”) (each a “Party” and collectively, the “Parties”). WHEREAS, the Adviser and the Trust entered into a Management Agreement dated May 4, 1998, as amended by that certain Amendment to Management Agreement dated as of July 1, 2006 (the “Original Management Agreement”); and WHEREAS, on May 27, 2015, the Board of Trustees, including a majority of the Trustees who are not “interested persons” of the Trust as that term is defined in the Investment Company Act of 1940 agreed to certain amendments to the Original Management Agreement to, among other things, remove certain language that has been superseded as a matter of law; and WHEREAS, it was determined, based on the nature of the proposed amendments and the requirements of the Investment Company Act of 1940, that a vote of the holders of the outstanding voting securities of the Fund was not required to approve the proposed amendments; and WHEREAS, pursuant to Section 8 of the Original Management Agreement the Parties now desire to amend the Original Management Agreement to reflect the agreed upon amendments. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Adviser and the Trust agree that the Original Management Agreement is amended and restated in its entirety as follows: The James Advantage Funds (the “Trust”) herewith confirms our agreement with you. The Trust has been organized to engage in the business of an investment company. The Trust currently offers several series of shares to investors, of which one is the Golden Rainbow Fund (the “Fund.”). You have been selected to act as the sole investment adviser of the Fund and to provide certain other services, as more fully set forth below, and you are willing to act as such investment adviser and to perform such services under the terms and conditions hereinafter set forth.
